Olivek, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the above-specified appeal is limited to the items of merchandise identified on the invoice covered by said appeal with the item numbers 2-6131, and -4-6131 and 7-6131.
That said items of merchandise consist of footwear from England, with uppers composed in chief value of cotton, and with soles composed in chief value of rubber, and that said footwear are covered by the Presidential Proclamation of February 1, 1933, as set forth in 63 Treasury Decisions 232, T.D. 46158.
That at the time of exportation the “American selling price” of said items of footwear, as defined in Section 402(g), Tariff Act of 1930, was as follows, net packed, U.S. dollars:
#2-6131 — $1.44 per pair less 20%
#4-6131 — $1.49 per pair less 20%
#7-6131 — $1.54 per pair less 20%
The above specified appeal is submitted for decision upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the footwear in question, as hereinabove identified, is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended, and hold that such statutory value for each of the items under consideration is as set forth in the stipulation of submission embodied herein.
Judgment will be rendered accordingly.